DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims xxx are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claim 1 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2014/0118063 and US 2017/0005619. 
The improvement comprises:
US 2014/0118063 is considered as the closest prior art that teaches an envelope tracking (ET) power amplifier apparatus (Fig.1) comprising:
a first signal output (Fig.1 element 26 output signal) coupled to a first antenna (Fig.1 element 32 and para.33); 
a first power amplifier (Fig.1 element 18) configured to amplify a first composite radio frequency (RF) signal (Fig.1 element 14 output signal, where the first composite radio frequency (RF) signal is generated 
a second power amplifier (Fig.1 element 20) configured to amplify a second composite radio frequency (RF) signal (Fig.1 element 16 output signal, where the second composite radio frequency (RF) signal is generated by the Digital RF modulator 2 based on the I2(t) and Q2(t)) based on a second ET voltage (Fig.1 element V2(t)); and
an output circuit (Fig.1 element 26) configured to: 
receive the first composite RF signal (Fig.1 element 18 output signal) and the second composite RF signal (Fig.1 element 20 output signal) from the first power amplifier (Fig.1 element 18) and the second power amplifier (Fig.1 element 20), respectively; 
regenerate the first RF signal and the second RF signal from the first composite RF signal and the second composite RF signal (para.35, where the Power combiner 26 (output circuit) is operative for combining the output signals of first and second power amplifiers 18, 20 to generate an RF transmit signal at an output thereof.  The RF transmit signal may then be delivered to antenna(s) 32 for transmission into a wireless channel.  As will be appreciated, the RF transmit signal should include an accurate representation of the original transmit data (the first RF signal “I” data and second RF signal “Q” data (Fig.1 element 12 input signals)).); and 


US 2017/0005619 teaches an envelope tracking power converter circuitry in a transmitter (Fig.4 element 40 and para.11) comprising:
a first power amplifier (Fig.4 element 44) to amplify a first input signal (Fig.4 element RF_ IN1) and output the amplified input signal (Fig.4 element RF_ OUT1);
a first envelope power converter to control the first power amplifier (Fig.4 element 42);
a second envelope power converter to control the second power amplifier (Fig.4 element 46);
a second power amplifier (Fig.4 element 48) to amplify a second input signal (Fig.4 element RF_ IN2) and output the amplified input signal (Fig.4 element RF_ OUT2);
a first signal output (Fig.4 element 50 output signal (upper) and para.11) coupled to a first antenna (Fig.4 element 52A and para.11); 

provide the input RF signals to the first signal output and the second signal output, respectively (para.11, where the RF front end circuitry 50 performs filtering and routing on the first RF output signal RF_OUT1 and the second RF output signal RF_OUT2. Note that the first RF output signal RF_OUT1 and the second RF output signal RF_OUT2 are generated based on the input signals RF-IN1 and RF_IN2, respectively. 
It is clear that the RF front end circuitry 50 provides the input RF signals to the first signal output (Fig.4 element 50 output signal (upper) and para.11) and the second signal output (Fig.4 element 50 output signal (lower) and para.11), respectively.) in order to perform uplink carrier aggregation for a transmitter (para.11).

With regard Claim 1, US 2014/0118063 in view of US 2017/0005619 fails to teach the limitation of " a first power amplifier configured to amplify a first composite radio frequency (RF) signal comprising a quadrature component of a first RF signal and an in-phase component of a second RF signal based on a first ET voltage; a second power amplifier configured to amplify a second composite RF signal comprising an in-phase component of the first RF signal and a quadrature 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2016/0173031 is cited because they are put pertinent to the envelope tracking to enabling envelope tracking in connection with single-band or multi-band transmission. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ted M Wang/
Primary Examiner, Art Unit 2633